Citation Nr: 0433198	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to January 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A hearing was 
conducted at the RO by the undersigned Acting Veterans Law 
Judge in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

The veteran testified in September 2004 that he had been 
hospitalized, beginning in November 1976, for treatment of 
hepatitis for about two weeks at the Army hospital at Fort 
Leonard Wood.  See page 3 of hearing transcript.  Review of 
the veteran's service medical records shows treatment was 
provided to the veteran at this facility, including emergency 
room treatment in November 1976, but not for hepatitis.  A 
letter dated in November 2002 from Fort Leonard Wood 
indicates that the facility no longer maintained a health 
record for the veteran.  A January 1977 statement of medical 
condition also shows that the veteran underwent a separation 
medical examination.  Review of the veteran's service medical 
records is devoid of such an examination report.  If such a 
record exists, it may contain information critical to the 
matter at hand.

The veteran also testified in September 2004 that he had been 
diagnosed as having Hepatitis C at the Bonham VA medical 
facility.  He said that he was provided treatment in 2002 and 
2003.  Records from Bonham, dated most recently in December 
2002, are on file.  However, no 2003 records are on file.  VA 
treatment records are deemed to be evidence of record, and 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c).

Evidence of record shows that the veteran appears to have 
unsuccessfully claimed entitlement to Social Security 
Administration (SSA) disability benefits.  See VA outpatient 
medical records dated in October and November 2002.  The RO 
has not obtained medical records which were the basis for any 
potential denial of SSA benefits.  Such records may contain 
information pertinent to the veteran's claim, and VA is 
obligated to obtain them.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an exhaustive 
search for the veteran's service separation 
examination report.  The veteran should be 
asked if he has a copy of this record and, if 
so, to submit it for the record.  If the 
record cannot be found, or has been 
irretrievably lost or destroyed, it should be 
so certified.  If the record is not located, 
the scope of the search should be documented 
for the record.

2.  The RO should obtain the veteran's 
treatment records from the VA medical 
facility in Bonham, Texas for the period from 
January 2003 to the present.  If for any 
reason the records cannot be obtained, the 
reason should be noted in the record.  


3.  The RO should obtain copies of all 
medical records considered by the SSA in its 
adjudication of the veteran's alleged claim 
for disability benefits.

4.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to determine whether he now has 
active Hepatitis C or residuals of Hepatitis 
C.  The claims folder must be made available 
to the examiner prior to the examination and 
the report must reflect a review of pertinent 
material in the claims folder.  

The examiner should specify the current 
condition of the veteran and should evaluate 
whether either it is at least as likely as 
not that the veteran's Hepatitis C, or 
residuals of Hepatitis C, if found, is 
related to his period of service.  All 
appropriate tests should be accomplished.  
The report of the examination should include 
a complete rationale for all opinions 
expressed.  

5.  After the development ordered above is 
completed, the RO should readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case (SSOC), and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review, if otherwise in 
order.


The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




